DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
1.	Claims 1-28 are pending and currently under consideration for patentability.

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on September 11, 2019, September 20, 2019 and January 30, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,441,214. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1-19 contain the additional limitations of the medication device; namely, an additional pressure sensor arranged such that activation of the additional pressure sensor indicates the container has been inserted into the jacked, and is thus more specific, in effect making the invention of patented claims 1-19 a "species" of the "generic" invention of instant claims 1-28. It has been held that the generic invention is "anticipated" by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Further, while patented claims 1-19 require wireless communication to a mobile device rather than a physical connection to a mobile device required by instant claims 1-28, it would have been obvious to one having ordinary skill in the art to modify the wireless connection means disclosed by claims 1-19 of U.S. Patent No. 10,441,214 to be a wired communication including an attachment component, since wired connections are well-known data communication means which can maintain communication even when wireless signals and communications are down.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitations "the third data output" and “the second pressure sensor” in lines 3 and 4, respectively.  There is insufficient antecedent basis for this limitation in the claim. Claim 4 depends from claim 2; however, "a third data output" and “a second pressure sensor” are not introduced until claim 3.  For proper antecedent basis, claim 3 would have to depend from claim 2 and claim 4 would have to depend from claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1, 9-10, 12-15, 17-24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Py (US 5,133,702) in view of Coleman et al. (US PGPUB 2017/0046501).

8.	With regard to claim 1, Py discloses a medication device (ocular treatment apparatus, 10; abstract; Figs. 1-2; col. 5, lines 53-68) comprising: a jacket (tubular housing, 11) configured to hold a container of medicine (dropper bottle, 12; col. 6, lines 1-6), wherein the jacket (11) includes an aperture (housing slot, 28) that allows a user to apply pressure (via projection, 27 of drive shaft, 21) to the container (12) to dispense a medicine (col. 6, lines 49-68).
	Py is silent in regard to the jacket including a first pressure sensor arranged such that activation of the first pressure sensor indicates the container has expanded in response to the user applying pressure to the container through the aperture; and an attachment component configured to enable the medication device to be physically connected to a mobile device, wherein the medication device causes a computer system to analyze a first data output generated by the first pressure sensor and received by the mobile device, and wherein the computer system determined whether medication was dispensed from the container based on the first data output.
	However, Coleman discloses unobtrusive electronic systems (100) for monitoring and facilitating patient compliance (abstract; Figs. 1A-1C, 4B), comprising a conformal substrate (102) configured to be wrapped around a container of medicine (130), wherein the conformal substrate includes a pressure sensor (101c) arranged such that activation of the pressure sensor (101c) indicates the container (130) has expanded in response to the user applying pressure to the container ([0060-0062]; “to detect squeezing of the container by a user”); and an attachment component (Universal Serial Bus (USB); not shown) configured to enable the system (100) to be physically connected to a mobile device (120; Fig. 1A-C; [0042]; “various types of wired or wireless interfaces compatible with typical data communication standards, for example, including, but not limited to, Universal Serial Bus (USB)”), wherein the system (100) causes a computer system (data processing unit, 110 having processor, 111 and memory, 114) to analyze a first data output (from signal processing unit, 105) generated by the first pressure sensor (101c) and received by the mobile device (120), and wherein the computer system (110, 111, 114) determined whether medication was dispensed from the container (130) based on the first data output (Fig. 6; [0004-0005]; [0028]; [0033]; [0043]; [0060]).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the jacket disclosed by Py to include a first pressure sensors similar to that disclosed by Coleman, in order to allow for the device to detect squeezing of the container by a user, as suggested by Coleman in paragraph [0060].
	Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device disclosed by Py to include a computer system for analysis of pressure sensor data and an attachment component for communicating data with a mobile device, similar to that disclosed by Coleman, in order to monitor and assist in patient compliance of medication schedules, as suggested by Coleman in paragraph [0004].

9.	With regard to claim 9, Py discloses a method (abstract) comprising: providing a medication device (ocular treatment apparatus, 10; Figs. 1-2; col. 5, lines 53-68) wherein the medical device (10) comprises a jacket (tubular housing, 11) that includes an interior cavity (within 11) to secure a container of medicine (dropper bottle, 12; col. 6, lines 1-6), wherein the jacket (11) includes an aperture (housing slot, 28) that allows a user to apply pressure (via projection, 27 of drive shaft, 21) to the container (12) secured within the cavity (col. 6, lines 49-68).
	Py is silent in regard to the medication device including a pressure sensor; wherein the pressure sensor is configured to sense lateral expansion of the container in response to the user applying pressure to the container through the aperture, and wherein the pressure sensor generates data that indicates whether medicine has been dispensed from the container; recording the data in a storage; and communicating the data to a medical adherence system that is configured to track adherence to a medication regimen.
	However, Coleman discloses unobtrusive electronic methods and systems (100) for monitoring and facilitating patient compliance (abstract; Figs. 1A-1C, 4B), comprising providing a conformal substrate (102) configured to be wrapped around a container of medicine (130), wherein the conformal substrate includes a pressure sensor (101c) configured to sense lateral expansion of the container (130) in response to the user applying pressure to the container ([0060-0062]; “to detect squeezing of the container by a user”), and wherein the pressure sensor (101c) generates data (sensor unit, 101 sends data to signal processing unit, 105) that indicates whether medicine has been dispensed from the container (130; [0060]); recording the data in a storage (memory, 114); and communicating the data to a medical adherence system (105 communicates with data processing unit, 110 which communicates with a communications unit, 115 for transmitting data to a mobile device) that is configured to track adherence to a medication regimen ([0004-0005]; [0028]; [0032-0033]; [0039-0043]; [0060]).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the jacket disclosed by Py to include a first pressure sensors similar to that disclosed by Coleman, in order to allow for the device to detect squeezing of the container by a user, as suggested by Coleman in paragraph [0060].
	Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device disclosed by Py to include a computer system for analysis of pressure sensor data for communication with a medical adherence system, similar to that disclosed by Coleman, in order to monitor and assist in patient compliance of medication schedules, as suggested by Coleman in paragraph [0004].

10.	With regard to claim 10, while Py discloses receiving a tactile input from the user through one or more interfaces (elongated drive member, 21 displaced by user) located on the medication management device (10) forcing drops of liquid medicament (30) from the nozzle (Fig. 2; col. 6, lines 49-68), Py is silent in regard to activating the pressure sensor upon receiving the tactile input.
	However, Coleman discloses receiving tactile input from the user via the walls of the container (squeezing 130; Figs. 1A-1C, 4B); and activating the pressure sensor (101c) upon receiving the tactile input (squeeze; [0044]; [0060-0062]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the jacket disclosed by Py to include a first pressure sensors similar to that disclosed by Coleman, in order to allow for the device to detect tactile squeezing of the container by a user, as suggested by Coleman in paragraph [0060].

11.	With regard to claims 12 and 13, Py is silent in regard to providing, to the user, a reminder to dispense the medication; wherein the reminder includes a visual or audible reminder.
However, Coleman discloses providing, to the user, a reminder to dispense the medication ([0004]; [0033]; [0037]; 0047]; [0073-0074]); wherein the reminder includes a visual or audible reminder ([0030]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Py to provide the user with reminders to dispense the medication, in order to monitor and assist in patient compliance of medication schedules, as suggested by Coleman in paragraph [0004].

12.	With regard to claim 14, Py discloses a method (abstract; Figs. 1-2; col. 5, lines 53-68) comprising: providing a jacket (tubular housing, 11) that includes an interior cavity (within 11) to secure a container of medicine (dropper bottle, 12; col. 6, lines 1-6), wherein the jacket (11) includes an aperture (housing slot, 28) that enables application of dispensing pressure (via projection, 27 of drive shaft, 21) to the container (12) secured within the cavity (col. 6, lines 49-68).
	Py is silent in regard to the method steps of providing an expansion pressure sensor engaged with the jacket so as to sense lateral expansion of the container and generate expansion pressure data indicative of whether material has been dispensed from the container in response to dispensing pressure having been applied to the container through the aperture; and providing a data communicator disposed in communication with the expansion pressure sensor, the data communicator being adapted to communicate the expansion pressure data to an adherence system configured to track adherence to a regimen.
	However, Coleman discloses unobtrusive electronic methods and systems (100) for monitoring and facilitating patient compliance (abstract; Figs. 1A-1C, 4B), comprising providing a conformal substrate (102) configured to be wrapped around a container of medicine (130), wherein the conformal substrate includes an expansion sensor (force and/or pressure sensor, 101c) configured to sense lateral expansion of the container (130; [0060-0062]; “to detect squeezing of the container by a user”) and generate expansion pressure data (sensor unit, 101 sends data to signal processing unit, 105) indicative of whether material has been dispensed from the container (130) in response to dispensing pressure having been applied to the container (130; [0060-0065]); and providing a data communicator (signal processing unit, 105) disposed in communication with the expansion pressure sensor (101c), the data communicator being adapted to communicate the expansion pressure data to an adherence system (105 communicates with data processing unit, 110 which communicates with a communications unit, 115 for transmitting data to a mobile device) configured to track adherence to a regimen ([0004-0005]; [0028]; [0032-0033]; [0039-0043]; [0060]).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the jacket disclosed by Py to include a first pressure sensors similar to that disclosed by Coleman, in order to allow for the device to detect squeezing of the container by a user, as suggested by Coleman in paragraph [0060].
	Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device disclosed by Py to include a computer system for analysis of pressure sensor data for communication with a medical adherence system, similar to that disclosed by Coleman, in order to monitor and assist in patient compliance of medication schedules, as suggested by Coleman in paragraph [0004].

13.	With regard to claim 15, Py discloses that the container (dropper bottle, 12) is a medicine container (abstract; col. 6, lines 1-6).

14.	With regard to claims 17 and 18, Py is silent in regard to the data communicator comprising a connector adapted to mechanically and communicatively engage the jacket with an external device; wherein the connector is adapted to mechanically engage the jacket with the external device such that the jacket moves in unison with the external device while engaged therewith.
	However, Coleman discloses a data communicator (communications unit, 115) comprising a connector (Universal Serial Bus (USB); not shown) adapted to mechanically and communicatively engage the system (100) with an external device (120; Fig. 1A-C; [0042]; “various types of wired or wireless interfaces compatible with typical data communication standards, for example, including, but not limited to, Universal Serial Bus (USB)”); wherein the connector (USB) is adapted to mechanically engage the system (100) with the external device (120) such that the jacket moves in unison with the external device while engaged therewith (if the system and external device are connected via a wired or USB connection, the two will inherently move in unison).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the data communicator disclosed by Py in view of Coleman to include a connector, similar to that disclosed by Coleman, in order to transmit medication regimen data from the device to a data processing device, such as a user’s mobile communications device, as suggested by Coleman in paragraph [0030].

15.	With regard to claim 19, Py is silent in regard to the data communicator comprising a wireless communication module.
	However, Coleman discloses that the data communicator comprises a wireless communication module.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device disclosed by Py to include a wireless communications module, similar to that disclosed by Coleman, in order to wirelessly transmit processed medication regimen data to a remote device for monitoring, as suggested by Coleman in the abstract.

16.	With regard to claim 20, Py is silent in regard to providing a data storage adapted to store the expansion pressure data.
	However, Coleman discloses providing a data storage (memory, 114 of data processing unit, 110) adapted to store the expansion pressure data ([0030]; [0036]; [0040-0041]).

	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device disclosed by Py to include a data storage, similar to that disclosed by Coleman, in order to store data and information of the data processing unit and other units of the system, as well as information about other systems and devices in communication with the system; for example, the memory can store device unit parameters, and hardware constraints, as well as software parameters and programs of the mobile device, as suggested by Coleman in paragraph [0041].

17.	With regard to claims 21 and 22, Py is silent in regard to a material exit sensor engaged with the jacket so as to generate exit data indicative of whether the material has exited the container; wherein the material exit sensor is an optical sensor adapted to detect matter released from the container.
	However, Coleman discloses a material exit sensor (one or more optical flow sensors, 101b) engaged with the conformal substrate (102) so as to generate exit data indicative of whether the material has exited the container (130; Figs. 3A, 3B; [0053-0058]); wherein the material exit sensor (101b) is an optical sensor adapted to detect matter released from the container (130; Figs. 3A, 3B; [0053-0058]).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device disclosed by Py to include a material exit sensor, similar to that disclosed by Coleman, in order to provide a sensor to indicate that an amount of the liquid (e.g., such as a drop) was released from the container, as suggested by Coleman in paragraph [0054].

18.	With regard to claims 23 and 24, Py is silent in regard to providing one or more light sources engaged with the jacket and adapted to convey information visually, providing one or more speakers engaged with the jacket and adapted to convey information auditorily, or both; wherein the information comprises progress toward completion of a regimen, quantity of material remaining in the container, a reminder to dispense the material, or a combination thereof.
	However, Coleman discloses providing one or more light sources (LED) engaged with the conformal substrate (102) and adapted to convey information visually (Fig. 4G; ([0022]; [0065]; [0106]), providing one or more speakers engaged with the conformal substrate (102) and adapted to convey information auditorily ([0047]; [0074]; [0106]), or both ([0030]); wherein the information comprises progress toward completion of a regimen, quantity of material remaining in the container (130), a reminder to dispense the material, or a combination thereof ([0004]; [0033]; [0037]; 0047]; [0073-0074]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the jacket disclosed by Py to include a light source and/or speaker, similar to that disclosed by Coleman, in order to convey pivotal information while monitoring and assisting in patient compliance of medication schedules, as suggested by Coleman in paragraph [0004].

19.	With regard to claim 28, Py is silent in regard to providing one or more of a processor, integrated electronics, a battery, a motion sensor, a position sensor, a tilt sensor, and a gesture recognition module engaged with the jacket.
	However, Coleman discloses providing one or more of a processor (105, 110, 111), integrated electronics ([0003-0004]), a battery (power supply; [0040]), a motion sensor (101d; [0068]), a position sensor (101d; [0068]), and a tilt sensor (101d; [0068]; [0070]).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the jacket disclosed by Py to include one or more of a processor, integrated electronics, a battery, a motion sensor, a position sensor and a tilt sensor, similar to that disclosed by Coleman, in order to detect the orientation and angular positioning of the device, to determine whether it is likely for a drop to have been released, as suggested by Coleman in paragraph [0068].

20.	Claims 3, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Py in view of Coleman, as applied to claims 1, 9 and 14 above, in further view of Marx (US PGPUB 2010/0286634).

21.	With regard to claims 3, 11 and 16, while Coleman discloses the use of one or more pressure sensors (101c), each fully capable of generating a data output ([0044]), Py and Coleman are silent in regard to a second insertion pressure sensor coupled to the jacket and arranged such that activation of the second pressure sensor indicates the container has been inserted into the jacket, wherein the second pressure sensor generates a third data output that indicates whether the container has been inserted into the jacket.
	However, Marx discloses an automated eye drop delivery system with eyelid retracting legs (abstract) comprising: a jacket (housing, 704) configured to hold a bottle of eye drops (725), wherein the jacket (704) includes an insertion pressure sensor (motion sensor; claim 7) arranged such that activation of the insertion pressure sensor indicates that the container has been inserted into the jacket (704; Figs. 13, 16; [0016]; [0017]; [0055-0057]).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device disclosed by Py in view of Coleman to include a second insertion pressure sensor similar to that disclosed by Marx, in order to allow for the device to detect the positioning of the holder and container for the release of a drop of solution as suggested by Mark in claim 7.

22.	Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Py in view of Coleman, as applied to claim 13 above, in further view of Ramadas et al. (US PGPUB 2011/0264028).

23.	With regard to claims 25-27, Py and Coleman are silent in regard to providing a tactile sensor engaged with the jacket so as to generate tactile data indicative of whether contact has been made with the tactile sensor; the tactile sensor being adapted to provide a touch input interface; and the tactile sensor being adapted to generate the tactile data so as to be indicative of one or more of a pulse, a hearth rate, an oxygen saturation, and a glucose concentration of a user contacting the tactile sensor.
	However, Ramdas discloses an active transdermal drug delivery system and method
thereof (abstract), wherein heart rate sensors are utilized to present a feedback mechanism so that
the controller can then be programmed taking into consideration the feedback data to provide
improved and safe delivery of drugs ([0104]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time
the invention was made to modify the device disclosed by Py in view of Coleman, to include
a heart rate sensor, similar to that disclosed by Ramdas, in order to provide improved and safe
delivery of drugs, as suggested by Ramdas in paragraph [0104].

Allowable Subject Matter
24.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-8 are objected to for ultimately depending upon claim 2.

25.	The following is a statement of reasons for the indication of allowable subject matter:  
	Py (US 5,133,702) and Coleman et al. (US PGPUB 2017/0046501) are the closest prior art of record.
	Py and Coleman, while teaching and suggesting a similar medication device and method, fail to reasonably disclose or suggest, alone or in combination, the uniquely claimed combination of structure, wherein the computer system further analyzes a second data output from a motion sensor of the mobile device, wherein the second data output is indicative of motion of the medication device, the container, and the mobile device that move substantially in unison.

Conclusion
26.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hunter et al. (US PGPUB 2012/0143152) discloses a drop generating device including multiple sensors.  Anderson et al. (US PGPUB 2004/0204674) discloses a dispensing method and device for delivering material to an eye.

27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J MENSH/
Examiner, Art Unit 3761